Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is in response to applicant’s amendment submitted on April 22, 2021.  Claims 1-20 are still currently pending in the present application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new ground of rejection.
Terminal Disclaimer
The terminal disclaimer filed on April 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patents 10, 063,689 B2 and 10,674,006 B2 has been reviewed, but is disapproved for the following reason(s):
TDs are not signed by all owners/inventors.  See FPs 14.26 and 14.26.06.
Also resubmit TDs, no fees are required, if all owners/inventors are listed on same TDs.
All owners/inventors must sign the TDs.
If (2) additional TDs are filed – (2) new fees must be paid.
As a result, the Double Patenting Rejection is being maintained until TDs are submitted that are approved.


Information Disclosure Statement
	The information disclosure statements submitted on January 27, 2021 have been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent 10,063,689 in view of Jones (US PGPUB 2008/0084390 A1) in view of Au et al. (US PGPUB 2012/0313750 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 10,063,689.
Please see the following table for the claim 1 analysis (and similarly applied to claim 20):
16/851,212
10,063,689
Claim Interpretation
1. A control device, comprising:



a top surface 


















wherein the buttons are designed to be operable by a user wearing gloves; 

wherein each of the buttons are at least ¼ of an inch wide;









a securement mechanism;





wherein the control device is water resistant; and


wherein the control device communicates wirelessly with a mobile device,

wherein the control device allows the user to control and to answer incoming phone calls












the method, comprising: playing an audio signal and actuating at least one of the at least three buttons on the control device while wearing gloves (from independent claim 20).

a top surface;  
a bottom surface;  






signals;  wherein at least one of the said buttons allows the user to stop and play audio signals;  wherein at least one of the said buttons allows the user to answer incoming phone calls (dependent claim 3);



at least three buttons designed to be actuated by a user wearing gloves;  

wherein at least three of 
the at least three buttons are each about 1/2 of an inch to about 2 inches wide and about 1/2 of an inch to about 2 inches long in order to enable the user 
a microphone for receiving audio input from the user;  and 

a securement mechanism for securing the control device to at least one of the following: the user's person, clothing and 
equipment…

wherein the control device is 
manufactured to be waterproof (dependent claim 18)

circuitry for communicating with a mobile device and a headset; 

wherein at least one of the said buttons allows the user to control the volume of audio 

to answer incoming phone calls (dependent claim 3)
 



listening to audio signals communicated to the headset while a user engaging in a sport and/or other activity; and actuating at least one of the at least three buttons on the control device while wearing gloves or other equipment to modify the audio signals being communicated to the headset (from independent claim 20).




	10,063,689 substantially discloses the claimed invention but fails to teach at least four buttons.
	However, Jones teaches at least four buttons (fig. 1, paragraph 22, read as five buttons).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Jones into the invention of 10,063,689 in order to operate a wired or wireless remote while wearing gloves and keeping their hands warm.
10,063,689 and Jones necessarily disclose the use of push buttons as fig. 1 and at least paragraph 22 (of Jones) describe that the 5-button control unit that controls the functions of play/pause, next track/fast forward, previous track/rewind, volume up, and volume down.  The examiner further notes that Wikipedia shows that “A push-button (also spelled pushbutton) or simply button is a simple switch mechanism to control some aspect of a machine or a process.”  In other words push button is synonymous with button.  It is further noted that Wikipedia is not being used as part of the prior art rejection, but as a reference to show the state of the art.
	Nonetheless, the examiner is providing applicants with Au, to show the functionality of push buttons as Jones does not explicitly teach circuitry comprising a first push button, a second push button, a third push button, and a fourth push button.
	Au teaches circuitry comprising a first push button, a second push button, a third push button, and a fourth push button (paragraph 60, read as the handheld device is provided with four push buttons K1, K2, K3 and K4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Au 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent 10,674,006 in view of Jones (US PGPUB 2008/0084390 A1) in view of Au et al. (US PGPUB 2012/0313750 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 10,674,006.
Please see the following table for the claim 1 analysis (and similarly applied to claim 20):
16/851,212
10,674,006
Claim Interpretation
1. A control device, comprising:

a top surface 




wherein the control device allows the user to control the volume of audio signals, to play audio signals, and to answer incoming calls;




with at least three buttons situated on the top surface, wherein the buttons are designed to be operable by a user wearing gloves; 

wherein each of the four buttons are at least ¼ of an inch wide;









a securement mechanism;




wherein the control device is water resistant; and




wherein the control device communicates wirelessly with a mobile device.


the method, comprising: playing an audio signal and actuating at least one of the at least three buttons on the control device while wearing gloves (from independent claim 20).

a top surface; 
a bottom surface; circuitry for communicating with a mobile device and a headset, 

wherein the circuitry is adapted to enable a user to control the volume of audio signals, to stop and play audio signals, and to answer incoming phone calls; 




at least three buttons situated on the top surface designed to be actuated by a user wearing gloves; 


wherein at least three of the at least three buttons are each about 1/16 of an inch to about 5 inches wide and about 
1/16 of an inch to about 7 inches long in order to enable the user to actuate 
said buttons while wearing gloves (dependent claim 9)


a securement mechanism for securing the control device to at 
wherein the control device is manufactured to be waterproof (dependent claim 18); and 



wherein the control device is designed to communicate wirelessly with the mobile device.

listening to audio signals communicated to the headset while a user engaging in a sport and/or another activity; and actuating at least one of the at least three buttons on the control device while wearing gloves or other equipment to modify the audio signals being 






10,063,689 substantially discloses the claimed invention but fails to teach at least four buttons.
	However, Jones teaches at least four buttons (fig. 1, paragraph 22, read as five buttons).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Jones into the invention of 10,063,689 in order to operate a wired or wireless remote while wearing gloves and keeping their hands warm.
10,063,689 and Jones necessarily disclose the use of push buttons as fig. 1 and at least paragraph 22 (of Jones) describe that the 5-button control unit that controls the functions of play/pause, next track/fast forward, previous track/rewind, volume up, and volume down.  The examiner further notes that Wikipedia shows that “A push-button (also spelled pushbutton) or simply button is a simple switch mechanism to control some aspect of a machine or a process.”  In other words push button is synonymous with button.  It is further noted that Wikipedia is not being used as part of the prior art rejection, but as a reference to show the state of the art.
	Nonetheless, the examiner is providing applicants with Au, to show the functionality of push buttons as Jones does not explicitly teach circuitry comprising a first push button, a second push button, a third push button, and a fourth push button.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Au into the invention of 10,063,689 and Jones in order to greatly reduce the number of keys required on the handheld device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5-7, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPUB 2008/0084390 A1) in view of Finger-Friendly Design: Ideal Mobile Touchscreen Target Sizes) in view of Berk et al. (US PGPUB 2017/0003149 A1, hereinafter Berk) in view of Au et al. (US PGPUB 2012/0313750 A1).
Consider claim 1 (and similarly applied to claim 20).  Jones discloses a control device, comprising:
	a top surface with four buttons situated on the top surface, wherein the buttons are operable by a user wearing gloves (fig. 1, paragraphs 19, 22, read as enlarged buttons for operation of the remote control while wearing gloves, where one can see a total of 5 buttons on the top surface of Jones’ glove remote control unit.  More specifically, Jones discloses that the glove remote control unit controls audio or video functions with a 5-button infrared transmitter functions: play/pause, next track/fast forward, previous track/rewind, volume up, and volume down.  The examiner further notes that Jones teaches 5 buttons, not four buttons.  However, the 
	a securement mechanism (fig. 1, paragraph 19, read as an adjustable strap or flexible band extending at both ends of the control casing in fully or semi-closed loop to be worn over a gloved hand or any place the user desires);
	wherein the control device is operable in wet conditions (fig. 1, paragraphs 3, 19, read as the glove remote control unit operates in frigid weather as well as in wet conditions); and
	wherein the control device communicates wirelessly with a mobile device (fig. 1, paragraphs 21, 22, read as glove remote control unit transmits information to and receives information from the controlled device, such as a media player, by wireless medium.  It is noted that the media player is read as the mobile device, however, paragraph 22 also indicates that this receiver unit may be a cell phone); and 
wherein the control device allows the user to control the volume of audio signals and to play audio signals (fig. 1, paragraphs 19, 22, read as the control casing  allows the user to generate signals to operate a media device such as an audio player and transmitting or receiving audio signals.  In addition, Jones teaches the glove remote control unit controls audio or video functions with a 5-button infrared transmitter functions: play/pause, next track/fast forward, previous track/rewind, volume up, and volume down).
Jones further teaches playing an audio signal and operating at least one of the buttons on the control device while wearing gloves as recited in independent claim 20 (paragraph 22, read as controlling audio or video functions with a 5-button infrared transmitter functions: play/pause, 
	Jones substantially discloses the claimed invention but fails to explicitly teach that the buttons are at least ¼ of an inch wide (The examiner further notes that based on Jones’ glove remote control unit, it would appear that the five buttons would fall within applicant’s claimed ranges, however, Jones does not explicitly give dimensions and that is why the examiner is providing the Finger-Friendly Design reference).
	However, Finger-Friendly Design teaches that the buttons are at least ¼ of an inch wide (Pixel Width Of The average Index Finger Section, first paragraph, read as an MIT study found that the average width of the index finger is 1.6 cm to 2 cm (or 0.63 inches to 0.79 inches).  As a result, making buttons/touch targets 45-57 pixels (the equivalent of 0.63 inches to 0.79 inches) is beneficial).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Finger-Friendly Design into the invention of Jones in order to users enough room to hit it without having to worry about accuracy.
	The examiner stresses that the Finger-Friendly Design reference is being relied upon to show that Jones’ five buttons are at least ¼ of an inch wide since fig. 1 of Jones shows that the buttons are at least as wide as the user’s glove and since Finger-Friendly Design teaches that the average width of an adult finger is 0.63 inches to 0.79 inches.

	Jones and Finger-Friendly Design disclose the claimed invention but fail to teach wherein the control device is water resistant and wherein the control device allows the user to control answer incoming calls (Jones suggest that the control device may be water resistant as Jones discusses situations in wet conditions and that the control device may control a cell phone (paragraphs 2, 22), but does not explicitly teach this feature (only implicitly). 
	However, Berk teaches wherein the control device is water resistant and wherein the control device allows the user to control answer incoming calls (Berks; paragraphs 45, 46, 156, 157 read as a water resistant smart gauge for tracking movement, recording data, communication, and information display with respect to a human being partaking in sports (e.g., skier, snowboarder).  Berk further teaches that the water resistant smart gauge is capable of answering/picking up calls).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Berk into the invention of Jones and Finger-Friendly Design in order to provide customizable functionality to a user interface, while also providing protection from harsh environments.
Jones necessarily discloses the use of push buttons as fig. 1 and at least paragraph 22 describe that the 5-button control unit that controls the functions of play/pause, next track/fast forward, previous track/rewind, volume up, and volume down.  The examiner further notes that Wikipedia shows that “A push-button (also spelled pushbutton) or simply button is a simple switch mechanism to control some aspect of a machine or a process.”  In other words push button.  It is further noted that Wikipedia is not being used as part of the prior art rejection, but as a reference to show the state of the art.
	Nonetheless, the examiner is providing applicants with Au, to show the functionality of push buttons as Jones does not explicitly teach circuitry comprising a first push button, a second push button, a third push button, and a fourth push button.
	Au teaches circuitry comprising a first push button, a second push button, a third push button, and a fourth push button (paragraph 60, read as the handheld device is provided with four push buttons K1, K2, K3 and K4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Au into the invention of Jones, Finger-Friendly Design, and Berk in order to greatly reduce the number of keys required on the handheld device.
	It is noted that Au is being strictly relied upon to show the functionality of push buttons that Jones already inherently has in Jones’ buttons.
	Consider claim 3 and as applied to claim 1.  Jones discloses wherein at least one of the four buttons allows the user to play an audio signal; wherein at least one of the four buttons allows the user to control the volume of audio signals(fig. 1, paragraphs 19, 22, read as the glove remote control unit controls audio or video functions with a 5-button infrared transmitter functions: play/pause, next track/fast forward, previous track/rewind, volume up, and volume down wherein at least one of the at least three buttons starts an audio signal); and wherein at least one of the four buttons allows the user to answer incoming phone calls (Berk; paragraphs 156, 157, read as the water resistant smart gauge is capable of answering/picking up calls).

	Consider claim 4 and as applied to claim 1.  Jones discloses the glove remote control unit controls audio or video functions with  5-button infrared transmitter functions (fig. 1, paragraphs 19, 22), but fails to teach wherein the first push button is associated with the operation of the first button, wherein the second push button is associated with the operation of the second button; wherein the third push button is associated with the operation of the third button; and wherein the fourth push button is associated with the operation of the fourth button.
	However, Au teaches wherein the first push button is associated with the operation of the first button, wherein the second push button is associated with the operation of the second button; wherein the third push button is associated with the operation of the third button; and wherein the fourth push button is associated with the operation of the fourth button (paragraphs 57, 58, 60, read as the handheld device is provided with four push buttons K1, K2, K3 and K4 that manipulate the status of their associated functions based on the four keys/buttons).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Au into the invention of Jones, Finger-Friendly Design, and Berk in order to greatly reduce the number of keys required on the handheld device.
	It is noted that Au is being strictly relied upon to show the functionality of push buttons that Jones already inherently has in Jones’ buttons.
claim 5 and as applied to claim 1.  Jones discloses wherein the securement mechanism secures the control device to the user or an article of clothing or some other object (fig. 1, paragraph 19, read as an adjustable strap or flexible band extending at both ends of the control casing in fully or semi-closed loop to be worn over a gloved hand or any place the user desires).
	Consider claim 6 and as applied to claim 1.  Jones and Friendly-Finger Design disclose wherein each of the four buttons are at least 3/8 of an inch wide.
Jones substantially discloses the claimed invention but fails to explicitly teach that the buttons are at least 3/8 of an inch wide (The examiner further notes that based on Jones’ glove remote control unit, it would appear that the five buttons would fall within applicant’s claimed ranges, however, Jones does not explicitly give dimensions and that is why the examiner is providing the Finger-Friendly Design reference).
	However, Finger-Friendly Design teaches that the buttons are at least 3/8 of an inch wide (Pixel Width Of The average Index Finger Section, first paragraph, read as an MIT study found that the average width of the index finger is 1.6 cm to 2 cm (or 0.63 inches to 0.79 inches).  As a result, making buttons/touch targets 45-57 pixels (the equivalent of 0.63 inches to 0.79 inches) is beneficial).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Finger-Friendly Design into the invention of Jones in order to users enough room to hit it without having to worry about accuracy.
	The examiner stresses that the Finger-Friendly Design reference is being relied upon to show that Jones’ five buttons are at least 3/8 of an inch wide since fig. 1 of Jones shows that the 
	The examiner further notes that the examiner is not suggesting to combine Jones’ control device with Finger-Friendly Design’s touchscreen.  The examiner is simply proving that Jones’ buttons have to be at least 3/8 of an inch wide.
	Consider claim 7 and as applied to claim 1.  Jones discloses a fifth button situated on the top surface that is operable by a user wearing gloves (fig. 1, paragraphs 19, 22, read as the glove remote control unit controls audio or video functions with a 5-button (all situated on the top surface) infrared transmitter functions: play/pause, next track/fast forward, previous track/rewind, volume up, and volume down).
Jones substantially discloses the claimed invention but fails to explicitly teach that the fifth button is at least ¼ of an inch wide (The examiner further notes that based on Jones’ glove remote control unit, it would appear that the five buttons would fall within applicant’s claimed ranges, however, Jones does not explicitly give dimensions and that is why the examiner is providing the Finger-Friendly Design reference).
	However, Finger-Friendly Design teaches that the buttons are at least ¼ of an inch wide (Pixel Width Of The average Index Finger Section, first paragraph, read as an MIT study found that the average width of the index finger is 1.6 cm to 2 cm (or 0.63 inches to 0.79 inches).  As a result, making buttons/touch targets 45-57 pixels (the equivalent of 0.63 inches to 0.79 inches) is beneficial).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of 
	The examiner stresses that the Finger-Friendly Design reference is being relied upon to show that Jones’ five buttons are at least ¼ of an inch wide since fig. 1 of Jones shows that the buttons are at least as wide as the user’s glove and since Finger-Friendly Design teaches that the average width of an adult finger is 0.63 inches to 0.79 inches.
	The examiner further notes that the examiner is not suggesting to combine Jones’ control device with Finger-Friendly Design’s touchscreen.  The examiner is simply proving that Jones’ buttons have to be at least ¼ of an inch wide.
Jones, Friendly-Finger Design, and Berk disclose the claimed invention but fail to teach wherein the circuity further comprise a fifth push button.
However, Au teaches wherein the circuity further comprise a fifth push button (paragraph 60, it is noted that applicant has not differentiated the push buttons and therefore the fifth push button could be the same as the first push button).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Au into the invention of Jones, Finger-Friendly Design, and Berk in order to greatly reduce the number of keys required on the handheld device.
	Consider claim 10 and as applied to claim 1.  Jones discloses wherein the circuitry comprises a volume control system that controls the volume of an audio signal (fig. 1, paragraphs 19, 22, read as a control system to control volume up and volume down).
	Consider claim 15 and as applied to claim 1.  Jones wherein the control device is also able to communicate with the mobile device through a wire (paragraph 21).
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPUB 2008/0084390 A1) in view of Finger-Friendly Design: Ideal Mobile Touchscreen Target Sizes) in view of Berk et al. (US PGPUB 2017/0003149 A1, hereinafter Berk) in view of Au et al. (US PGPUB 2012/0313750 A1) in view of Petterson et al. (US PGPUB 2014/0254848 A1, hereinafter Petterson).
Consider claim 2 and as applied to claim 1.  Jones discloses wherein three of the at least three buttons are linearly arranged (fig. 1, paragraph 22, it is noted that the definition of linear is "arrange in or extending along a straight or nearly straight line".  Therefore, Jones teaches that at least three button are linear since one could draw a straight line from left to right and three buttons would intersect that line) but fails to teach wherein the four buttons are linearly arranged).
However, Petterson teaches wherein the four buttons are linearly arranged (fig. 1, paragraph 40, read as the waterproof controller 300 can include one or more buttons or other similar controls to allow a user to adjust for example the audio volume, advance, pause, or play a song, answer a phone, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Petterson into the invention of Jones, Finger-Friendly Design, Berk, and Au in order to allow for the making of waterproof inline controllers that provides a cost effective and efficient means for manufacture.
The examiner further notes that the arrangement of buttons in a particular pattern is largely based on design choice and does not involve an inventive concept.
claim 18 and as applied to claim 1.  Jones, Finger-Friendly Design, Berk, and Au disclose the claimed invention but fail to teach wherein the control device is waterproof.
	However, Petterson teaches wherein the control device is waterproof (paragraph 28, read as a waterproof controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Petterson into the invention of Jones, Finger-Friendly Design, Berk, and Au in order to allow for a user to operate a portable electronic device while enjoying watersports such as swimming, snorkeling, surfing, and the like.
	Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPUB 2008/0084390 A1) in view of Finger-Friendly Design: Ideal Mobile Touchscreen Target Sizes) in view of Berk et al. (US PGPUB 2017/0003149 A1, hereinafter Berk) in view of Au et al. (US PGPUB 2012/0313750 A1) in view of Weinstein et al. (US PGPUB 2013/0094660 A1, hereinafter Weinstein).
Consider claim 8 and as applied to claim 1.  Jones, Finger-Friendly Design, Berk, and Au disclose the claimed invention but fail to explicitly teach wherein the circuitry further comprises a first signal path, a second signal path, and a third signal path.
However, Weinstein teaches wherein the circuitry further comprises a first signal path, a second signal path, and a third signal path (paragraphs 32, 49, read as audio signals (2 signal paths) are simultaneously transmitted to the pre-attached earpiece 144 and via the audio output port 114.  Furthermore, Weinstein teaches transmission (signal path) of audio signals between the electronic devices and the mobile audio device 10).

Consider claim 9 and as applied to claim 8.  Jones and Weinstein disclose wherein the first signal path facilitates the flow of signals from the mobile device ultimately to either a first speaker of a headset or an earbud; wherein the second signal path facilitates the flow of signals from the mobile device ultimately to a second speaker of the headset or the earbud; and wherein the third signal path facilitates the flow of signals from the control device ultimately to the mobile device (Weinstein; paragraphs 32, 49, read as audio signals (2 signal paths) are simultaneously transmitted to the pre-attached earpiece 144 and via the audio output port 114.  Furthermore, Weinstein teaches transmission (signal path) of audio signals between the electronic devices and the mobile audio device 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Weinstein into the invention of Jones, Finger-Friendly Design, Berk, and Au in order to more easily provide hands-free use of headphones in connection with multiple different electronic devices at the same time.
Consider claim 19 and as applied to claim 1.  Jones, Friendly-Finger Design, Berk, and Au disclose the claimed invention but fail to teach a side surface and a button situated on the side surface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Weinstein into the invention of Jones, Friendly-Finger Design, Berk, and Au in order to more easily provide hands-free use of headphones in connection with multiple different electronic devices at the same time.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPUB 2008/0084390 A1) in view of Finger-Friendly Design: Ideal Mobile Touchscreen Target Sizes) in view of Berk et al. (US PGPUB 2017/0003149 A1, hereinafter Berk) in view of Au et al. (US PGPUB 2012/0313750 A1) in view of Turner et al. (US PGPUB 2007/0153139 A1, hereinafter Turner).
Consider claim 11 and as applied to claim 1.  Jones, Friendly-Finger Design, Berk, and Au disclose the claimed invention but fails to explicitly teach a side surface and a volume control wheel situated on the side surface.
However, Turner teaches a side surface and a volume control wheel situated on the side surface (fig. 2A, paragraph 51, read as a volume control wheel 208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Turner into the invention of Jones, Friendly-Finger Design, Berk, and Au in order to provide an efficient and user friendly means for adjusting the volume.
The examiner further notes that the arrangement/placement of a volume control mechanism is largely based on design choice and does not involve an inventive concept.  .
Claims 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPUB 2008/0084390 A1) in view of Finger-Friendly Design: Ideal Mobile Touchscreen Target Sizes) in view of Berk et al. (US PGPUB 2017/0003149 A1, hereinafter Berk) in view of Au et al. (US PGPUB 2012/0313750 A1) in view of Paek et al. (US PGPUB 2015/0379866 A1, hereinafter Paek).
Consider claim 12 and as applied to claim 1.  Jones, Friendly-Finger Design, Berk, and Au disclose the claimed invention but fails to teach circuitry that comprises a microprocessor.
However, Paek teaches circuitry that comprises a microprocessor (paragraph 24, read as the auxiliary device 102 can include a separate microprocessor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Paek into the invention of Jones, Friendly-Finger Design, Berk, and Au in order to provide an efficient and accurate means for receiving user input.
	Consider claim 13 and as applied to claim 12.  Jones, Friendly-Finger Design, Berk, and Au disclose wherein the circuitry further comprises a wireless communication system (Paek; paragraph 27, read as a transceiver component 118 that transmits data indicative of the user input from the auxiliary device 102 to the mobile computing device 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Paek 
Consider claim 14 and as applied to claim 12.  Jones, Friendly-Finger Design, Berk, and Au disclose an interface that displays information (Berk; paragraph 46, read as the water resistant smart gauge includes an electronic display device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Berk into the invention of Jones and Finger-Friendly Design in order to provide customizable functionality to a user interface, while also providing protection from harsh environments.
Consider claim 16 and as applied to claim 1.  Jones, Friendly-Finger Design, Berk, and Au disclose the claimed invention but fail to explicitly teach a jack for receiving a plug.
However, Paek teaches a jack for receiving a plug (paragraph 62, read as the auxiliary device 102 can include a jack; hence, the interface component 116 can output the audio data, the image data, the video data, a combination thereof, etc. via the jack).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Paek into the invention of Jones, Friendly-Finger Design, Berk, and Au in order to provide an efficient and accurate means for receiving user input.
Consider claim 17 and as applied to claim 1.  Jones, Friendly-Finger Design, Berk, and Au disclose the claimed invention but fail to teach a microphone.
However, Paek teaches a microphone (paragraph 23, read as microphone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Paek .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        May 27, 2021